Citation Nr: 1707538	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  95-18 698	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from February 1973 to August 1973, and served on active duty from November 1974 to June 1977.  He had a subsequent period of service with the Marine Corps Reserve from June 1977 to March 1979, and also served in the California Army National Guard from May 1986 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 1997 (dysthymia) and July 2001 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Hartford RO currently has jurisdiction over the matter. 

This case has been before the Board on numerous occasions.  The complex procedural history of the matter is detailed in the Introduction sections of the Board's previous decisions, which are herein incorporated by reference.

The Board most recently remanded the case for further development in July 2015.


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD and no present psychiatric disability is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008 and June 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes available service treatment records (STRs), military personnel records, VA treatment records, and statements from the Veteran and his representative.  The evidence also includes the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination.

The Veteran was afforded a VA examination, most recently, in April 2014 and an addendum opinion was obtained in January 2015.  Here, the Board finds that the VA examinations and opinions obtained in this case are adequate in the aggregate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Pursuant to the July 2015 Board Remand, a request was made to contact the appropriate United States Marine Corps (USMC) agency or department, or other appropriate records repository, and verify the dates the Veteran served in the USMC Reserve after June 1977; and to undertake all necessary efforts to locate the Veteran's Reserve personnel and medical records dated after June 1977.  Additionally, a request was made to VA's Records Management Center (RMC) for all available service treatment and personnel records from the Veteran's service with the California Army National Guard from May 1986 to February 1988.

Available Reserve personnel and medical records were obtained as directed and associated with the Veteran's claims file on April 4, 2016 and such records verified that the Veteran served in the USMC Reserve from June 13, 1977 to March 11, 1979.  Also, VA treatment records since August 2012 were obtained.  However, a response from the VA's RMC dated August 15, 2016, indicated that there were no additional records available, to include service treatment and personnel records, from the Veteran's service with the California Army National Guard from May 1986 to February 1988.  The Veteran was also notified of this in a September 2016 letter by the RO.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101 (24), 106, 1110, 1131.

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304 (f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  An example of such an event or circumstance is incoming artillery, rocket, or mortar fire.  See id.

Factual Background

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, as directly related to his period of active duty or ACDUTRA.  

Service treatment records from his period of active duty and for the period of active duty for training do not show any complaints, findings, treatment or diagnosis of a psychiatric disease or injury.  The Veteran denied a history of depression and nervous trouble in his February 1973 report of medical history.  Psychiatric examination was normal in August 1973 at the separation medical examination.  

Psychiatric examination was normal in November 1974 at the medical enlistment examination for active duty.  The service treatment records show the Veteran requested a psychiatric consultation in February 1977 because of "dreams" involving a military aspect.  The Veteran also related that he had some problems with his sister because his wife was living in his sister's house.  The Veteran did not report for the scheduled examination.  On March 10, 1977, the Veteran stated he did not think he needed a psychiatric evaluation because he only had 77 more days of active service and he felt he could cope with his situation at that time.  There are no records of psychiatric treatment or examination during service.  Psychiatric examination was normal in June 1977 at the separation medical examination. 

Personnel records demonstrate that the Veteran was awarded the Good Conduct Medal and various marksmanship badges.  He was not awarded any combat decorations.  His record of in-service assignments and duty stations reflect that from November 1974 to March 1975, he was continuously employed as a motor vehicle operator at duty stations in the United States.  He subsequently had overseas service in Okinawa, Japan.

Following service, the Veteran was afforded a VA examination in March 1978.  A psychiatric examination showed a satisfactory psychiatric status.  There was no diagnosis of a psychiatric disability.

VA treatment records dated from July 1977 to July 1991 do not show any complaints, findings, treatment, or diagnosis of a psychiatric disability.  

A December 1992 SSA decision shows he had been awarded disability benefits.  The SSA Law Judge concluded the Veteran was under a "disability" as defined in the Social Security Act, since June 28, 1991, due to medical evidence establishing severe bilateral degenerative joint disease of the knees, adjustment disorder and dysthymia.  The evidence included applications for state and federal disability determinations, in which the Veteran reported severe physical impairment due to bilateral knee pain.  The decision is based, in part, on a history from the Veteran that he sustained a knee injury while in service and mental stress related to those injuries.  The Veteran had testified that he performed "sensitive missions for the government" while serving in Vietnam.  He also described recurrent hallucinatory dreams, reflective of combat situations, from which he woke up screaming.  He also testified to headaches since being hit in the head during a fight with a Marine.  The SSA Law Judge specifically found the Veteran's testimony credible with respect to his complaints of knee pain, and concluded that the Veteran was disabled based on his bilateral knee impairment and post-traumatic stress dating back to military service. 

The SSA records include a March 1992 disability determination evaluation report. The Veteran reported doing well until four years ago when hit on the head.  (Prior VA outpatient records show post-service treatment for a laceration to the forehead in March 1985 as well as treatment for a stab wound to the back in November 1978.)  The Veteran stated he experienced episodes of depression with decreased sleep since that time.  He also related other symptoms that included suicidal thoughts, nervousness, anxiety and social isolation.  The Veteran also stated that he quit his job because he felt very overwhelmed.  He also reported a history of alcohol abuse, and continued alcohol use to ease his pain.  The examiner recorded a psychosocial history and performed a mental status examination.  The impression was that the Veteran's history was most significant for alcohol abuse and dysthymia.  The physician did not relate this to active service, but noted that the Veteran reported increased depression under stress, which he related to unclear medical conditions and his assault four years previously. 

An October 1992 private hospital emergency room psychiatric consultation record demonstrates that the Veteran was brought to the hospital the prior evening by police following information that the Veteran was threatening suicide in response to frustration with the VA.  The Veteran admitted that he was only trying to provoke the VA into providing a positive response to his legal claims related to knee problems without real intent or thought to harm himself.  On admission, there were no signs of acute illness or injury, but the Veteran was positive for alcohol use.  A psychologist examined the Veteran the next day.  The Veteran denied any past psychiatric treatment or history of substance or alcohol abuse.  The psychologist examined the Veteran and assessed anger, frustration and hostile behavior, but no other significant findings.  The diagnosis was adjustment disorder with equally mixed distribution of emotion and conduct.  

VA treatment records demonstrate that the Veteran was hospitalized in April 1993 for alcohol dependence.  He was not diagnosed as having PTSD during this hospitalization.

An unsigned private psychiatric consultation report dated in November 1997 shows the Veteran reported a history of being followed at the VA for dysthymia since service in the Marines.  He stated that he had been hospitalized during active service for military dreams, which the examiner noted, sounded like psychotic ideations-the Veteran stated he would provide these records to the examiner.  The Veteran stated he had been experiencing auditory hallucinations since active service but had never been on anti-psychotic medication.  The examiner conducted a mental status examination.  The impression was rule out schizoaffective disorder and rule out schizophrenia.  

A January 1998 VA treatment record reflects that the Veteran related being on disability for five years for dysthymia.  The Veteran stated he was involuntarily hospitalized four or five years earlier and he had been depressed since active service after having been involved in a Ku Klux Klan (KKK) riot.  The examiner conducted a mental status examination.  The examiner diagnosed dysthymia and rule out PTSD.  

In February 1999, the Veteran was afforded a VA psychiatric evaluation.  It was noted that he was referred for the evaluation secondary to a history of PTSD and problems sleeping.  The Veteran reported that a private physician had diagnosed him with PTSD and schizophrenia in the past.  It was noted that he had been seen in this VA clinic and the diagnosis was dysthymia, rule out PTSD.  With regard to PTSD, the Veteran reported that he did not see combat during service, but he went to Okinawa and Cambodia and his job was to shoot people.  Mental status examination was performed.  The diagnoses were rule out psychotic disorder, rule out PTSD, rule out affective disorder, and rule out personality disorder.

In May 2000, the Veteran reported that he was the last person "hit" in Vietnam under orders.  He described killing "gooks" in Vietnam in 1975.  He stated that he met Ho Chi Minh's daughter and was responsible for prisoners of war being released. 

In April 2001, the Veteran reported having insomnia which was noted to be possibly related to PTSD.  Thereafter, a few days later, the Veteran reported that he had a military history of service in Vietnam and Cambodia in 1977 which included combat.  Mental status examination was performed.  The diagnoses were psychotic disorder, not otherwise specified; alcohol abuse; rule out CPS (chronic paranoid schizophrenia); rule out PTSD; rule out MDD (major depressive disorder); rule out paranoid personality disorder; rule out schizoid personality disorder.  

On an August 2001 VA referral form, it was noted by a physician that the Veteran had a diagnosis of PTSD.  The etiology of the PTSD was not indicated. 

Undated correspondence was received from a lay person, R.C., who stated that he was stationed during service at Camp Pendleton in California where he met the Veteran who had just returned from Vietnam.  This person stated that one night, they encountered friendly fire going into his barracks during one of the riots, he was shot, and the Veteran took him to the hospital and saved his life.  R.C.'s service records indicate he sustained a gunshot wound to the left calf by an unknown party while in the barracks on September 17, 1976. 

In January 2002, VA afforded the Veteran a psychiatric examination.  It was noted that the Veteran had service in Vietnam and saw active combat.  The Veteran also reported a traumatic event during race riots at Camp Pendleton.  The examiner initially noted that the Veteran's history was reviewed and the examiner found the Veteran to have been an accurate historian but then noted that it was hard to assess the accuracy of the information the Veteran gave and there was a definite possibility the Veteran was exaggerating or attempting to manipulate.  The examiner reviewed the Veteran's service and post-service treatment records.  He reviewed the letter from R.C. that the Veteran saved his life after being struck by friendly fire during a riot at Camp Pendleton.  A mental status examination was performed.  The diagnosis was dysthymic disorder.  A diagnosis of PTSD was not rendered, and the examiner noted he could not find evidence of true PTSD and that the Veteran's current psychiatric disorder was not related to his service. 

In an April 2008 VA mental health initial evaluation note the Veteran described the incident at Camp Pendleton in which he and a fellow Marine were accosted by four other Marines who fired on them; they fired back and his buddy was hit in the leg. He also reported involvement in combat in Vietnam and being assigned to an Army unit during the evacuation of Saigon in 1975 when he was assigned to "get some POW's that were stranded."  He complained of startle reaction, hypervigilance, distressing dreams, intrusive thoughts, social isolation, estrangement and detachment.  After examination the psychologist entered an initial diagnosis of PTSD and alcohol abuse in remission and referred the Veteran to a psychiatrist.  In a May 2008 psychiatric evaluation the psychiatrist reported that he reviewed the old records, including the April 2008 evaluation.  The psychiatrist concluded that it was likely the Veteran had schizophrenia and that it was not possible to evaluate regarding PTSD in the presence of the severe psychosis.  Thereafter, in August 2008, the psychiatrist again noted that the Veteran likely had a chronic psychotic disorder, likely schizophrenia.

In a September 2008 statement submitted for the record, the Veteran explained that he was on R&R in the Grand Hotel of China where he stayed in the penthouse suite and met Ho Chi Minh's daughter.  He suggested that the two had an affair and that she tried to make him "give up [his] country" and that he let her live because a buddy said he would report the Veteran if he killed her.

In a November 2009 VA medical center mental health consultation note the Veteran explained that he served in Vietnam before the fall of Saigon when he was asked to assist on an assignment to pick up soldiers and to transport them to an Air Force base and consequently being in a fire fight and losing consciousness after an explosion.  The Veteran explained that he had top secret clearance from the White House and could visit it any time.  He further cited letters from Dick Cheney who was chief of staff during the Vietnam War and noted that he was cited for unauthorized absences because he decided to visit the President at the White House.   A diagnosis of schizoaffective disorder and rule out PTSD were provided.  

In a July 2010 VA treatment note, the Veteran described working as a truck driver for a CIA operative when he was put on a plane and transported to Cambodia.

In April 2014, the Veteran underwent a VA PTSD examination.  He was diagnosed with schizoaffective disorder, rule out schizophrenia, rule out unspecified schizophrenia spectrum and other psychotic disorder.  He was also diagnosed with alcohol use disorder, mild to moderate.  When asked if it was possible to differentiate what symptoms were attributable to each diagnosis, the examiner indicated that symptoms related to alcohol cravings, use, and other alcohol-related behaviors were judged to be more likely than not related to diagnosis of Alcohol Use Disorder.  All other symptoms were judged to be more likely than not associated with diagnosis of schizoaffective disorder.  

The examiner noted that since discharge from service, the Veteran has had a long history of psychiatric care for symptoms of depression, anxiety, and other emotional distress including a history of intermittent psychiatric hospitalizations.  There is no evidence of psychiatric treatment between 1977 and 1990.  The Veteran was awarded SSDI for various medical and psychiatric conditions (to include adjustment disorder and depression) in December 1992 with a documented history of emotional distress most likely emerging in the early 1990s.

Upon further review of the Veteran's claims file and interview of the Veteran, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  The examiner first reasoned that the Veteran failed to meet the DSM-V criteria for PTSD.  The examiner stated, the Veteran "provides vague and mixed accounts of his identified stressors, emphasizing that he is most troubled by direct combat experiences in Vietnam that have been repeatedly refuted by several other sources.  He fails to demonstrate clinically significant symptoms of trauma-related avoidance (as required for both DSM-IV and DSM-V formal diagnosis of PTSD).  Moreover, his other reported symptoms, such as anhedonia, irritability, and sleep disturbance, can be accounted for by other psychiatric diagnoses.  Thus, he cannot meet formal DSM-V criteria for PTSD."  

Additionally, the examiner indicated that the Veteran "did not identify any ongoing distress associated with witnessing the aforementioned shooting at Camp Pendleton.  Moreover, the Veteran's history is absent for any clear documentation of any emotional and/or psychiatric difficulties until the 1990s, which is decades after his discharge from military service in the late 1970s."  Thus, the examiner opined, "it is just as likely as not that the Veteran's experience of witnessing this shooting did not cause and/or exacerbate his psychiatric symptoms beyond the typical progression.  There does not appear to be sufficient evidence to link this event (the Camp Pendleton shooting) to the Veteran's current psychiatric condition given the extended period between the Veteran's military service and documented onset of psychiatric distress."

The examiner also commented upon the Veteran's referral for dreams while in service in February 1977.  The examiner noted that review of the Veteran's claims file shows that he requested further evaluation of "dreams" but had not participated in any formal psychiatric evaluation of such.  Upon examination, the examiner noted "the Veteran states that he requested assistance for "military dreams" while in the service.  He denies taking any medications and/or receiving any counseling to assist with his dreams.  I have reviewed his claims file thoroughly and I have failed to find any formal psychiatric evaluation conducted during the Veteran's military service that assessed the Veteran for his reported difficulties with "military dreams."  Thus, it is impossible for me to determine without resort to speculation whether or not the Veteran's reported difficulties with "military dreams" are due to a psychiatric condition, a medical condition, and/or a combination of these and/or other factors --- or --- whether or not his dreams were benign and/or otherwise failing to meet the clinical threshold to warrant a formal clinical diagnosis as it is normal for anyone to have distressing dreams from time to time, especially during periods of heightened stress.  This is complicated further by the fact that the Veteran is judged to be a somewhat inconsistent historian.  With the current available evidence, I cannot offer any opinion concerning the nature of his reported dreams in 1977 and/or any possible association with his current psychiatric condition.  It is my opinion that it is just as likely as not that this deficiency/inability to offer an opinion is the result of the state of general medical knowledge (i.e., no one could respond given medical science and the known facts).  It is my opinion that it is unlikely that additional facts and/or additional expertise/training on the part of the examiner would be able to resolve the current issue."

The VA examiner further noted that throughout the Veteran's claims file, he has carried various psychiatric diagnoses to include PTSD, depression and psychosis.  For the reasons cited earlier, the examiner reiterated that he did not believe that the Veteran met the DSM-V criteria for PTSD.  The examiner explained that his presentation was remarkable for disorganization of speech (as described in the associated Initial PTSD DBQ) and depressive episodes as well as social isolation and likely paranoia and delusions.  Thus, the examiner opined that the DSM-V diagnosis of schizoaffective disorder was the most appropriate given the Veteran's current presentation, with rule out consideration for schizophrenia and unspecified schizophrenia spectrum disorder.  Again, given the fact that the Veteran's claims file cites the 1990s as the most likely period of onset for the Veteran's psychiatric symptoms, the examiner opined that there was insufficient evidence to link the diagnosis of schizoaffective disorder to military service given the extended period between active military service and documented onset of psychiatric symptoms.  

Pursuant to the December 2014 Board remand, an addendum opinion was obtained in January 2015 to clarify the examiner's opinions made in her April 2014 VA examination report.  The examiner confirmed that based on her findings in the April 2014 VA examination, the Veteran was not judged to meet the DSM-V criteria for PTSD.  The diagnosis offered was schizoaffective disorder.  As rationale, she cited to the rationale provided in the section concerning the Veteran's diagnosis of schizoaffective disorder contained within the April 2014 VA examination report.  The examiner again acknowledged the Veteran's report of witnessing a shooting at Camp Pendleton, but stated that based on the results of the April 2014 VA examination, there does not appear to be sufficient evidence to link this event to the Veteran's current psychiatric condition given the extended period between the Veteran's military service and documented onset of psychiatric distress.



Analysis

The Veteran has alleged that during service he experienced several stressor events which have led to the development of PTSD.  However, upon review, the Board finds that, in weighing all of the medical evidence of record, the evidence reveals that the Veteran has not met the criteria for a diagnosis of PTSD at any point during the appeal period.

The Veteran's lay statements regarding various stressors have been inconsistent and not supported by his military records.  Despite his demonstrated service as a truck driver in the Marines, the Veteran has claimed service with the CIA; an affair with the daughter of Ho Chi Minh; and involvement with the Vice President and President of the United States to such an extent that he had an "open door" invitation to the White House.  Moreover, the Veteran has been shown to be manipulative to examiners; he has admitted to making claims of suicidality in order to hasten the progress of a VA claim.  For these reasons, the Board finds the Veteran's allegations regarding various stressors not credible.  

The Veteran's claims file does include evidence that R. C. was shot during some unknown incident in Camp Pendleton.  Thus, to that extent, that stressor is verified.  However, the Veteran goes on to state that he and R. C. returned fire and that there was a Ku Klux Klan riot.  In this respect, the record does not affirm these details.

Most significant, however, is the fact that at no time has a competent medical professional related this event to any of the Veteran's psychiatric diagnoses. 

The January 2002 VA examiner remarked upon the Camp Pendleton incident and concluded that the Veteran's current psychiatric disorder was not related to his service. 

In April 2008, the Veteran was found by his evaluating psychiatrist to have psychosis, likely schizophrenia, but the psychiatrist did not relate the Veteran's symptoms to service.

In April 2014, the VA examiner found that the Veteran failed to meet the DSM-V criteria for PTSD, explaining that he provided vague and mixed accounts of his identified stressors, emphasizing that he was most troubled by direct combat experiences in Vietnam that have been repeatedly refuted by several other sources and that the Veteran failed to demonstrate clinically significant symptoms of trauma-related avoidance (as required for both DSM-IV and DSM-V formal diagnosis of PTSD).  Moreover, his other reported symptoms, such as anhedonia, irritability, and sleep disturbance, could be accounted for by other psychiatric diagnoses.  Thus, he did not meet the DSM-V criteria for PTSD.  The examiner also found that the Veteran did not identify any ongoing distress associated with witnessing the shooting at Camp Pendleton.  Furthermore, the record lacked evidence of any emotional and/or psychiatric difficulties until the 1990s, decades after his discharge from service.  Thus, given the extended period between the Veteran's military service and documented onset of psychiatric distress, the examiner found insufficient evidence to link the reported event to the Veteran's current psychiatric condition.

Beyond PTSD, the Veteran is shown to have been diagnosed with multiple other psychiatric disorders; however, the record fails to demonstrate evidence of a psychiatric disorder in service, or within a year of discharge.  The record reflects that the Veteran sought treatment in service for "dreams;" however, there is no evidence of record that he showed up for his appointment.  The April 2014 VA examiner further noted that the Veteran denied taking any medications and/or receiving any counseling to assist with his dreams.  Moreover, no psychiatric symptoms were noted upon the Veteran's discharge from military service and no psychiatric condition was noted by medical personnel upon the Veteran's discharge from military service.  Thus, with the current available evidence, the examiner found it impossible to determine without resort to speculation whether or not the Veteran's reported difficulties with "military dreams" were due to a psychiatric condition, a medical condition, and/or a combination of these and/or other factors --- or --- whether or not his dreams were benign and/or otherwise failing to meet the clinical threshold to warrant a formal clinical diagnosis as the examiner stated it was normal for anyone to have distressing dreams from time to time, especially during periods of heightened stress.  Such was complicated further by the fact that the examiner judged the Veteran to be a somewhat inconsistent historian.  The examiner also believed it unlikely that additional facts and/or additional expertise/training would allow her to resolve the current issue.

Finally, the April 2014 VA examiner acknowledged the Veteran's various psychiatric diagnoses to include PTSD, depression and psychosis.  However, for the reasons cited earlier, the examiner reiterated that he did not believe that the Veteran met the DSM-V criteria for PTSD.  The examiner explained that the Veteran's presentation was remarkable for disorganization of speech and depressive episodes, as well as, social isolation and likely paranoia and delusions; thus, finding that the DSM-V diagnosis of schizoaffective disorder was the most appropriate given the Veteran's current presentation, with rule out consideration for schizophrenia and unspecified schizophrenia spectrum disorder.  As the Veteran's claims file cited the 1990s as the most likely period of onset for the Veteran's psychiatric symptoms, the examiner opined that there was insufficient evidence to link his schizoaffective disorder to military service given the extended period between active military service and documented onset of psychiatric symptoms.  

The Board also points out that the Veteran had a normal psychiatric examination at the time of discharge in 1977 and during a 1978 VA examination.  The evidence of record does not demonstrate or even suggest the presence of any psychiatric disorder until the 1990s, years after service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that any psychiatric disorder was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And, while the Veteran asserts at various times that he has had symptoms since service, the Veteran's statements, as discussed above, are not credible. 

The competent and credible evidence of record fails to relate any currently diagnosed psychiatric disability to service.  No medical professional has related the Veteran's present psychiatric disorders to his service, and the January 2002 VA examiner, the VA psychiatrist reporting in April 2008, and the April 2014 VA examiner state that the Veteran's service is unrelated to his disorders. 

The only evidence which relates the Veteran's psychiatric symptoms to service are his own statements.  While November 1997 records from a private physician discuss the Veteran's symptoms since service and suggest that military dreams appeared to be psychotic ideations, these findings appear to be wholly reliant upon the Veteran's stated history.  As the Veteran is found to be unreliable, such reliance and repetition of his allegations in a medical record does not transform the report into competent medical evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran is not a doctor, and is not competent to diagnose a psychiatric disorder or distinguish symptoms of one condition from another.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record clearly demonstrates multiple psychiatric disorders; however, no disorder is found to be credibly and competently related to a verified stressor or to service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric disability, to include PTSD, schizoaffective disorder, and dysthymia, is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, PTSD, and dysthymia is denied.


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


